
	
		II
		Calendar No. 559
		111th CONGRESS
		2d Session
		S. 3609
		[Report No. 111–288]
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2010
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			September 2, 2010
			Reported under authority of the order of the Senate of
			 August 5, 2010, by Mr. Akaka, without
			 amendment
		
		A BILL
		To extend the temporary authority for the performance of
		  medical disability examinations by contract physicians for the Department of
		  Veterans Affairs.
	
	
		1.Extension of authority for
			 performance of medical disability examinations by contract
			 physiciansSection 704(c) of
			 the Veterans Benefits Act of 2003 (Public Law 108–183; 38 U.S.C. 5101 note) is
			 amended by striking December 31, 2010 and inserting
			 December 31, 2012.
		
	
		September 2, 2010
		Reported without amendment
	
